Case: 21-40633     Document: 00516268361         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 5, 2022
                                  No. 21-40633                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Camilo Renteria Lemus,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CR-26-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Manuel Camilo Renteria Lemus pled guilty to conspiracy to distribute
   five kilograms or more of cocaine, intending, knowing, or with reasonable
   cause to believe it would be unlawfully imported into the United States, in
   violation 21 U.S.C. §§ 959, 960, and 963, and manufacturing and distributing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40633      Document: 00516268361           Page: 2   Date Filed: 04/05/2022




                                     No. 21-40633


   five kilograms or more of cocaine, intending, knowing, or with reasonable
   cause to believe it would be unlawfully imported into the United States, in
   violation 21 U.S.C. §§ 959 and 960. The district court sentenced Renteria
   Lemus to 327 months of imprisonment.             On appeal, Renteria Lemus
   challenges the district court’s application of a four-level sentencing
   enhancement under U.S.S.G. § 3B1.1(a), which was based on the
   determination that he was a leader or organizer of a conspiracy involving
   more than five participants.
          Whether a defendant exercised an aggravating role as a leader or
   organizer for purposes of an adjustment under § 3B1.1(a) is a finding of fact
   reviewed for clear error. See United States v. Dickerson, 909 F.3d 118, 127 (5th
   Cir. 2018). In making factual determinations pursuant to the Sentencing
   Guidelines, a district court may base its findings on “any information that
   has sufficient indicia of reliability to support its probable accuracy.” United
   States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006) (internal quotation marks
   and citation omitted).
          The district court’s determination that Renteria Lemus was a leader
   or organizer was plausible in light of the record as a whole. See United States
   v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013); § 3B1.1, comment. (n.4). The
   evidence adequately supports the finding that Renteria Lemus was a high-
   ranking member of the Clan del Golfo cartel. The information supporting
   Renteria Lemus’s leadership role bears sufficient indicia of reliability because
   it is based on intercepted phone communications, documentary evidence,
   corroborating statements of multiple witnesses, and the testimony of an agent
   involved in the investigation. See U.S.S.G. § 6A1.3, p.s. Renteria Lemus has
   presented no rebuttal evidence. See Dickerson, 909 F.3d at 128.
          AFFIRMED.




                                          2